DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I  in the reply filed on 10/6/2021 is acknowledged.  The traversal is on the ground(s) that the applicant's claimed apparatus would provide an advantageous configuration for performing the claimed actions.  This is not found persuasive because regardless of it providing an advantageous configuration,  The two inventions are thus considered distinct from one another.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20090072421 A1), in view of Schad (US 20020110612 A1).
	Regarding claim 1, Tung teaches a parts fabrication apparatus comprising:  
5a) a staging fixture (base 15) that is configured to position at least a portion of a molded plastic assembly (Paragraph 17; recesses 151 are configured to accommodate runner forming portions 12), wherein the molded plastic assembly has a connective runner portion (runner forming portions 12) with at least one molded part (lens portion 11) extended from the connective runner portion by a severable gate portion (Figure 1; joint 113); 
b) a laser source (laser device 18) energizable to direct, toward the severable gate portion (joint 113) from a 10laser output aperture, a coherent light beam (laser beam 181) having sufficient energy for melting the gate portion and releasing the molded part to fall along a drop path (Paragraph 19); 
and c) a support (suction device 16) that is disposed to deflect the drop path of at least a portion of the 15released molded part, wherein deflection is in a direction away from the coherent light beam (Figure 4; laser beam travels down).
	The drop path of the lens portion 11 is originally down, the support (suction device 16) deflects the drop path so that it instead goes upwards.
	Tung fails to teach a parts fabrication apparatus wherein:
a laser output aperture is positioned beneath the staged plastic assembly
Schad teaches an injection molding system for the formation of molded articles along with using a laser beam to sever vestiges from a plastic preform, wherein:
a laser output aperture (laser 102) is positioned beneath the staged plastic assembly (perform 108).
	Figure 4 shows that the laser output aperture (laser 102) is below the staged plastic assembly (perform 108).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Tung with Schad and placed the laser output aperture beneath the plastic assembly. The location of the laser output aperture is known to be effective in cutting a piece of the preform away from a larger piece in both the locations taught by Tung and Schad and one of ordinary skill in the art would be capable of making the necessary adjustments for the substitution with predictable results.

Regarding claim 6, Tung as modified teaches the apparatus of claim 1, wherein:
the support (suction device 16) is a wire or rod having a circularly cylindrical cross-sectional profile.
	As can be seen in Figure 5, the suction device 17 is a circularly cylindrical rod.


Claims 1-5, 7, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DEMANGE (US 20170312964 A1), in view of Schad (US 20020110612 A1).
	Regarding claim 1, Demange teaches a parts fabrication apparatus (Figure 7) comprising:
	a) a staging fixture (cutting device 60) that is configured to position at least a portion of a molded plastic assembly (Figure 7; add-on 52 is placed within), wherein the molded plastic assembly has a connective runner portion (add-on 52) with at least one molded part (part 51) extended from the connective runner portion (Figure 7; part 51 extends from part 52) by a severable gate portion (junction line 53 between part 51 and add-on 52);
b) a laser source energizable to direct, toward the severable gate portion from a 10laser output aperture, a coherent light beam having sufficient energy for melting the gate portion and releasing the molded part to fall along a drop path (Paragraph 52);
Demange mentions that laser cutting can be considered. The simplest implementation of which is to take Figure 7 and to replace the step where the part 51 is cut with the blade (explained in Paragraph 83) with being cut by a laser. A laser cuts an object by melting it. Because the intended purpose of the laser is to cut the part 51 from add-on 52, it has enough energy to melt it. The part 51 would then fall along a drop path to the left of cutting device 60 after being cut.
c) a support (Figure 7; base 55) that is disposed to deflect the drop path of at least a portion of the released molded part (part 51).
The base 55 would deflect the drop path of and act as a pivot for part 51.
Demange fails to teach a parts fabrication apparatus, comprising:
a laser source from a laser output aperture that is positioned beneath the staged plastic assembly
and wherein deflection of the released molded part is in a direction away from the coherent light beam.
Schad teaches an injection molding system for the formation of molded articles along with using a laser beam to sever vestiges from a plastic preform, comprising:
b) a laser source (laser 102) energizable to direct, toward the severable gate portion (Paragraph 59; elongated vestige)
from a laser output aperture (laser 102) that is positioned beneath the staged plastic assembly (Figure 4 Paragraph 58; elongated vestige 109 is aligned with laser beam so they may be cut),
Figure 4 shows that the laser beam 102 is beneath the preform 108 as it is situated to cut elongated vestige 109.
a coherent light beam (laser beam 103) having sufficient energy for melting the gate portion and releasing the molded part (Paragraph 59; laser intended to cut elongated vestige 109 at proper location) to fall along a drop path (Paragraph 58; severed vestige 109 drops into a reclamation bin 112);
A laser cuts an object by melting it. Because the intended purpose of the laser 102 is to cut the elongated vestige, it has enough energy to melt it.
	and the path of the coherent light beam is horizontal (Figure 4). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Demange to incorporate the teachings of Schad to replace the blade for cutting the part 51 from the add-on 52 and replace it with the laser beam cutting apparatus as taught by Schad. Laser cutting can be considered as a substitute for cutting (Demange Paragraph 52) and one of ordinary skill in the art would be capable of making this substitution with predicable results.
An embodiment of Demange modified with Schad can be seen in Demange Annotated Figure 7 with the laser (replacing the cutting blade) cutting in the same horizontal manner shown in Figure 4 of 

    PNG
    media_image1.png
    231
    775
    media_image1.png
    Greyscale

Demange Annotated Figure 7; An embodiment of the path the laser as taught by Schad cutting the part 51 from the add-on 52 can be seen in the arrow in red

The part 51’s drop path when cut from add-on 52 would be deflected off of base 55 and topple to the left of Figure 7. As can be seen by DEMANGE Annotated Figure 7-2, the direction of the deflection is a direction away from the coherent light beam.

    PNG
    media_image2.png
    215
    786
    media_image2.png
    Greyscale

Demange Annotated Figure 7-2; An embodiment of the path the laser as taught by Schad cutting the part 51 from the add-on 52 can be seen in the arrow in red with the part 51 (seen before and after the cut in the 3rd and 4th diagram respectively) moving in a direction away from the laser path


Regarding claim 2, Demange as modified teaches the apparatus of claim 1, wherein:
the support (base 55) is configured to have contact against the molded part during melting by the coherent light beam (Demange Annotated Figure 7-2).


Regarding claim 3, Demange as modified teaches the apparatus of claim 1, wherein:
the support (base 55) is disposed so that less than 1/5 of the molded part (part 51) by weight lies between a point of contact with the support (base 55) and the severable gate portion (junction line 53).
The gate (junction line 53) is a part of the point of contact between the support base 55 and the molded part (part 51) is the same as can be seen in Figure 7. As the two lines placed on top of each other, there is no weight that lies between the two. No weight is less than 1/5 of the molded part by weight.

Regarding claim 4, Demange as modified teaches the apparatus of claim 1, wherein:
the support (base 55) is disposed to pivot the molded part (part 51) during melting by the coherent light beam.
While Figure 7 does not directly show that the part 1 pivots, due the effect of gravity the part 51 would pivot over the line of contact (of which junction line 53 is a part of) and then over the edge of the base 55 as it is falling.

Regarding claim 5, Demange as modified teaches the apparatus of claim 1, wherein:
the support (base 55) is disposed between the severable gate portion (junction line 53) and the laser output aperture.
, part of the support is between the line 53 and the laser output aperture.

Regarding claim 7, Demange as modified teaches the apparatus of claim 1, wherein:
the support provides an edge as a pivot for controlling the drop path of the released part.
While Figure 7 does not directly show that the part 1 pivots, due the effect of gravity the part 51 would pivot over the edge of the base 55 as it is falling.

Regarding claim 10, Demange teaches a parts fabrication apparatus (Figure 7) comprising:
a) a staging fixture (cutting device 60) that is configured to dispose a severable gate portion (junction line 53) of a molded plastic assembly (part 51 and add-on 52) at a first position (Figure 7; plastic part is placed within) for separating a releasable molded part (part 51) from the molded plastic assembly (Figure 7 shows a method of removing part 51 from the molded plastic assembly);
b) a support (Figure 7; base 55) that is configured as a pivot seating for contact against a portion of the releasable molded part (part 51) positioned in the staging fixture (positioned inside cutting device 60);
While Figure 7 does not directly show that the part 1 pivots, due the effect of gravity the part 51 would pivot over the line of contact (of which junction line 53 is a part of) and then over the edge of the base 55 as it is falling.
and wherein a blade is in register with the staging fixture and past the support pivot seating (base 55) and toward the severable gate portion (line 53, the junction between part 51 and add-on 52),
Please see 112b rejection for “in register with”.
 a parts fabrication apparatus, comprising:
c) an optical apparatus that has a source of laser light energizable to generate a 20coherent light beam, wherein the optical apparatus directs the generated coherent light beam in register with the staging fixture and past the support pivot seating and toward the severable gate portion, wherein the coherent light beam has sufficient energy for releasing the molded part.
Schad teaches an optical apparatus (laser 102) that has a source of laser light energizable to generate a coherent light beam (laser beam 103), wherein the coherent light beam has sufficient energy for releasing the molded part (Paragraph 59; laser intended to cut elongated vestige 109 at proper location).
A laser cuts an object by melting it. Because the intended purpose of the laser 102 is to cut the elongated vestige, it has enough energy to melt it.
Paragraph 52 of DEMANGE teaches that laser cutting can be considered regarding both quality of edge cut and cutting precision. It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Demange to incorporate the teachings of Schad to replace the blade for cutting the part 51 from the add-on 52 and replace it with the laser beam taught by Schad. 
An embodiment of Schad modified with Demange can be seen in Demange Annotated Figure 7 with the laser replacing the cutting blade.

    PNG
    media_image1.png
    231
    775
    media_image1.png
    Greyscale

Demange Annotated Figure 7; An embodiment of the path the laser as taught by Schad cutting the part 51 from the add-on 52 can be seen in the arrow in red

In this embodiment, the optical apparatus directs the generated coherent light beam in register with the staging and past the support pivot seating (base 55) and toward the severable gate portion (junction line 53).
Please see 112b rejection for “in register with”.
As can be seen in Figure 7, a portion of the support base 55, DEMANGE Annotated Figure 7 extends in the direction of the laser. The severable gate portion and the support are both on base 55, but a portion of base 55 extends further than line 53 (the junction between part 51 and add-on 52). Because the laser cuts directly on this line, part of the support is between the line 53 and the laser output aperture. Thus, the laser passes a part of the support pivot while going toward the severable gate portion line 53.

Regarding claim 11, Demange as modified teaches the apparatus of claim 10, wherein:
the pivot seating lies along a line (Figure 7).
The pivot lies upon the line of contact between plate 55 and part 51.

Regarding claim 14, Demange as modified teaches the apparatus of claim 10, wherein:
the support (base 55) provides an edge as a pivot for controlling the drop path of the released part.
While Figure 7 does not directly show that the part 1 pivots, due the effect of gravity the part 51 would pivot over the line of contact (of which junction line 53 is a part of) and then over the edge of the base 55 as it is falling.

s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DEMANGE (US 20170312964 A1), in view of Schad (US 20020110612 A1) and in further view of KAWATSU (JP 2003039483 A).
Regarding claim 8, Demange as modified teaches the apparatus of claim 1.
Demange fails to teach a parts fabrication apparatus, wherein:
the staging fixture further has one or more registration features for holding the molded plastic assembly.
KAWATSU teaches a molded product cutting device, wherein:
wherein the staging fixture (actuator 49) further has one or more registration features (gripping claws 48) for holding the molded plastic assembly (Paragraph 20). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Demange with Kawatsu to either replace arch 54 with or add the gripping claws to hold onto the add-on 52 as it is being laser cut. This would be done as the molded body may move carelessly during cutting operation (Kawatsu Paragraph 3) and it would preferable to have registration features which would grip the add-on portion (Kawatsu Paragraph 9).

Regarding claim 15, Demange as modified teaches the apparatus of claim 10.
Demange fails to teach a parts fabrication apparatus, wherein:
the staging fixture further has one or more registration features for holding the molded plastic assembly.
KAWATSU teaches a molded product cutting device, wherein:
wherein the staging fixture (actuator 49) further has one or more registration features (gripping claws 48) for holding the molded plastic assembly (Paragraph 20). 
.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DEMANGE (US 20170312964 A1), in view of Schad (US 20020110612 A1) and KAWATSU (JP 2003039483 A), and in further view of YAMAGUCHI (US 20210187659 A1).
Regarding claim 9, Demange as modified teaches the apparatus of claim 8.
Demange fails to teach a parts fabrication apparatus, wherein:
the one or more registration features are pins extending from the fixture surface.
Yamaguchi teaches a laser processing apparatus which includes a stage configured to convey an object to be processed (abstract), wherein:
the one or more registration features are pins (pusher pins 14) extending from the fixture surface (Paragraphs 42-43 Figure 3; stage 10).
Paragraph 43 of Yamaguchi teaches that the purposes of the pusher pins 14 is to hold the object to be processed.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Demange with Yamaguchi and replaced the bars of the gripping claws which grip the add-on with pusher pins. Paragraph 43 of Yamaguchi teaches that the loading holding part may instead be bars, such as the bars of the gripping claws taught by Kawatsu. Inversely, substituting bars of the gripping claws with the loading holding part pusher pins is also known in the art with predictable results and one of ordinary skill in the art would be capable of making said substitution.

Regarding claim 16, Demange as modified teaches the apparatus of claim 15.
Demange fails to teach a parts fabrication apparatus, wherein:
the one or more registration features are pins extending from the fixture surface.
Yamaguchi teaches a laser processing apparatus which includes a stage configured to convey an object to be processed (abstract), wherein:
the one or more registration features are pins (pusher pins 14) extending from the fixture surface (Figure 3 Paragraphs 42-43; stage 10).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Demange with Yamaguchi and replaced the bars of the gripping claws which grip the add-on with pusher pins. Paragraph 43 of Yamaguchi teaches that the loading holding part may instead be bars, such as the bars of the gripping claws taught by Kawatsu. Inversely, substituting bars of the gripping claws with the loading holding part pusher pins is also known in the art with predictable results and one of ordinary skill in the art would be capable of making said substitution.

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over DEMANGE (US 20170312964 A1), in view of TUNG (US 20090072421 A1).
Regarding claim 10, Demange teaches a parts fabrication apparatus (Figure 7) comprising:
a) a staging fixture (cutting device 60) that is configured to dispose a severable gate portion (junction line 53) of a molded plastic assembly (part 51 and add-on 52) at a first position (Figure 7; add-on 52 is placed within) for separating a releasable molded part (part 51) from the molded plastic assembly (Figure 7 shows a method of removing part 51 from the molded plastic assembly);
Demange fails to teach a parts fabrication apparatus, comprising:
b) a support that is configured as a pivot seating for contact against a portion of the releasable molded part positioned in the staging fixture;
and c) an optical apparatus that has a source of laser light energizable to generate a 20coherent light beam, wherein the optical apparatus directs the generated coherent light beam in register with the staging fixture and past the support pivot seating and toward the severable gate portion, wherein the coherent light beam has sufficient energy for releasing the molded part.
Tung teaches a laser cutting apparatus for cutting molded lens portions, wherein:
b) a support (suction device 16) that is configured as a pivot seating for contact (Figure 3 shows that the suction device is in contact with the lens portion 11) against a portion of the releasable molded part (Paragraph 19 explains that the lens portion is intended to be separated from the runner formation portion 12) positioned in the staging fixture (Paragraph 17; runner formation portion 12 are received in recesses 151 so that semi-finished molding lens is secured in base 15);
Suction device 16 is a rod used to suck in air with a cylindrical cross-section and is used to deflect the drop path of the molded part by deflecting the drop path of the lens upwards toward the suction device which is the opposite direction of the beam direction (Figure 4; Paragraph 18). 
An example of how the suction device 16 pivots the lens is shown below as an embodiment of Demange modified by Tung in Demange Annotated Figure 7-3:

    PNG
    media_image3.png
    155
    333
    media_image3.png
    Greyscale

Demange Annotated Figure 7-3; The black bar denotes a suction device while the red arrow demonstrates the pivot which occurs after the part 51 is cut

and c) an optical apparatus (laser device 18) that has a source of laser light energizable to generate a 20coherent light beam (laser light 181), wherein the optical apparatus directs the generated coherent light beam in register with the staging fixture and past the support pivot seating (Figure 4; laser light 181 travels past suction device 16) and toward the severable gate portion (Figure 4; joint 113 where runner formation portion 12 and lens portion 11 meet), wherein the coherent light beam has sufficient energy for releasing the molded part.
Please see 112b rejection for “in register with”.
Lasers cut by having sufficient energy to melt the substrate they are irritating.
Paragraph 52 of DEMANGE teaches that laser cutting can be considered regarding both quality of edge cut and cutting precision. It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Demange to incorporate the teachings of Schad to replace the blade for cutting the part 51 from the add-on 52 and replace it with the laser beam taught by Schad.
It would also have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Demange to incorporate the teachings of Schad and added a second support in the form of the suction device. This would be done to move the lens to a lens collecting device, as allowing the lens to fall could cause scratches as evidenced by Paragraph 23 of Tung (US 20090236322 A1).

Regarding claim 12, Demange as modified teaches the apparatus of claim 10.
Tung further teaches:
the coherent light beam (laser light 181) is directed from an output aperture (laser device 18) in a beam direction that is opposite to a drop path direction for the released molded part.


Regarding claim 13, Demange as modified teaches the apparatus of claim 10.
Tung further teaches:
	wherein the support (suction device 16) is a wire or rod having a circularly cylindrical cross-sectional profile (Figure 3).
	Figure 3 shows that that the suction device 16 used as a support is a rod with a circularly cylindrical cross-sectional profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/F.J.W./Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761